DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 06/13/2019. Claim 1-7 are pending and have been examined. Claim 1 is independent claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2019, 06/17/2019, 09/23/2021 and 04/19/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 

The term “similar” in claim 5 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification only discusses a metric (coincidence score) about “similar” between middle nodes in relation to output nodes, not to input nodes (Specification paragraph [0069]). For examination purpose examiner had interpreted “similar” as measured by any metric.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 and 13-14 of copending Application No. 15/875,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending Application No. 15/875,575 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1–4 and 6-7
Instant Application No. 16/440,064 
Application No. 15/875,575 (reference application)
Claim 1: 
A method for generating a neural network, the method comprising:  






 
   2preparing, by a processor, a plurality of initial neural networks, each of which comprises 3an input layer containing one or more input nodes, a middle layer containing one or more middle 4nodes, and an output layer containing one or more output nodes; and 
 


     5generating, by the processor, a new neural network comprising a new middle layer 6containing one or more middle nodes based on the middle nodes of the middle layers of the 7plurality of initial neural networks.
Claim 8: 
     A computer program product for generating a neural network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for:

      preparing a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes; and 


  generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.
Claim 2: 
The method as recited in claim 1, wherein the plurality of initial neural networks 2comprises N initial neural networks, N being an integer larger than 1, and wherein the generating 3of the new neural network comprises:  





   4selecting one or more of the middle nodes of the N initial neural networks; and  

   5including the selected one or more middle nodes in the new middle layer of the new 6neural network.
Claim 9:  
    The computer program product as recited in claim 8, wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1, and wherein the generating of the new neural network comprises the programming instructions for: 


     Selecting one or more of the middle nodes of the N initial neural networks; and 

  including the selected one or more middle nodes in the new middle layer of the new neural network.
Claim 3: 
     The method as recited in claim 2, wherein the selecting of the one or more of the middle 2nodes of the N initial neural networks comprises: 




    3obtaining K different sets of training data, K being an integer more than 1;  


      4performing supervised training on the N initial neural networks with each of the K 5different sets of training data to obtain K training results for each of the N initial neural networks;  6and 
 


    7selecting at least one of the middle nodes in the middle layer of the N initial neural 8networks using the K training results, such that selected middle nodes contribute to an output 9from the output layer to a greater degree than non-selected middle nodes.
Claim 10: 
    The computer program product as recited in claim 9, wherein the selecting of the one or more of the middle nodes of the N initial neural networks comprises the programming instructions for: 

     obtaining K different sets of training data, K being an integer more than 1; 

      performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks; and 

     selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes.
Claim 4:
The method as recited in claim 2, wherein the middle layer of each of the plurality of 2initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein 3the number of the middle nodes in the new middle layer is equal to or less than L.
Claim 11: 
     The computer program product as recited in claim 9, wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L.


Claim 6: 
     The method as recited in claim 1, wherein the preparing of the plurality of initial neural 2networks comprises:  



     3obtaining N initial conditions, N being an integer larger than 1, each condition 4corresponding to one of the initial neural networks; 

   5performing unsupervised training of the middle layer of each initial neural network using 6the corresponding initial condition; and 

     7performing supervised training of the output layer of each initial neural network using a 8set of training data.
Claim 13:  
         The computer program product as recited in claim 8, wherein the preparing of the plurality of initial neural networks comprises the programming instructions for: 

         obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks; 

     performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition; and  3P201703879US01PATENT 

    performing supervised training of the output layer of each initial neural network using a set of training data.


Claim 7: 
      The method as recited in claim 1, wherein the preparing of the plurality of initial neural 2networks comprises:  


     3obtaining M initial conditions, M being an integer larger than 2, each condition 4corresponding to one of M candidate neural networks; 

     5performing unsupervised training of the middle layer of each candidate neural network 6using the corresponding initial condition;  



      7performing supervised training of the output layer of each candidate neural network using 8a set of training data;  


   9evaluating a performance of each candidate neural network; and  

   10selecting N initial neural networks from among the M candidate neural networks using 11 the performances, N being an integer larger than 1 and smaller than M.
Claim 14: 
     The computer program product as recited in claim 8, wherein the preparing of the plurality of initial neural networks comprises the programming instructions for: 

    obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks; 

     performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition;  


     performing supervised training of the output layer of each candidate neural network using a set of training data; 

    evaluating a performance of each candidate neural network; and 

    selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M.


Claim 1 of the current application differs from claim 8 of the reference application in that claim 1 (instant) recites “A method for generating a neural network, the method comprising” whereas Claim 8 (reference) recites “A computer program product for generating a neural network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for:”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the computer program product of claim 8 the reference application as method by generating neural network of A computer program product utilizing computer with generic computer components. 
Dependent claims 2-4 and 6-7 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 and 13-14 of copending Application No. 15/875,575 (reference application) for the same rationale as discussed with respect to instant application claim 1. 
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15/875,575 (reference application) in view of Suganuma et al. (“A Genetic Programming Approach to Designing Convolutional Neural Network Architectures”). This is non-provisional nonstatutory double patenting rejection.
Instant Application No. 16/440,064 
Application No. 15/875,575 (reference application)
Claim 5:
 The method as recited in claim 2, wherein the generating of the new neural network further comprises:  P201703879US02Page 23 of 25PATENT



performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes such that middle nodes that are similar in relation to 5connections to the input nodes are avoided.
Claim 12:
     The computer program product as recited in claim 9, wherein the generating of the new neural network further comprises the programming instructions for: 

      performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes such that certain middle nodes are avoided.


	Claim 5 of the current application differs from claim 12 of the reference application in that claim 5 (instant) recites “The method as recited in claim 2, wherein the generating of the new neural network further comprises” whereas Claim 12 (reference) recites “The computer program product as recited in claim 9, wherein the generating of the new neural network further comprises the programming instructions for”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the computer program product of claim 12 the reference application as method by generating neural network of A computer program product utilizing computer with generic computer components.
Regarding claim 5 of the instant application, claim 12 of reference patent does not appear explicitly teach “similar in relation to 5connections to the input nodes are avoided”. However, Suganuma et al.  teaches this limitation on Page 500 Section 3.2 Evolutionary Algorithm “Generate an initial individual at random as parent P, and train the CNN represented by P followed by assigning the validation accuracy as the fitness.......(4) Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C, and then replace P with the elite individual.” and Figure 2. teaches teach that mutated (dissimilar) nodes are selected, which means non-mutated (similar) nodes are not selected (avoided)). It would have been obvious for one of ordinary skill in the arts before the effective filing date of the instant application to modify the teaching of the reference application with teaching of Suganuma et al. to learn “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method” (Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1:
Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to method, which is directed to a process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to method for generating neural network. Each of the following limitations: 
preparing….a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes
generating….a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by a processor”), the above limitations in the context of this claim encompass preparing….a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes (correspond to evaluation with assistance of pen and pepper; for example neural network can be draw on paper with input, output and middle layers and nodes), and generating….a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks (correspond to evaluation with assistance of pen and paper; for example, adding new middle layer is possible to draw on paper with multiple layers and nodes).   
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “by a processor” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  
Regarding Claim 2:
Claim 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to method, which is directed to a process, one of the statutory category
Step 2A Prong one Analysis:  The claim is directed to a computer product for generating neural network and updating middle layer. Each of the following limitations: 
selecting one or more of the middle nodes of the N initial neural network. 
including the selected one or more middle nodes in the new middle layer of the new neural network.  
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by a processor”), the above limitations in the context of this claim encompass selecting one or more of the middle nodes of the N initial neural network (correspond to judgment and observation), including the selected one or more middle nodes in the new middle layer of the new neural network (correspond to evaluation with assistance of pen and paper; for example, adding the multiple layers and nodes).   
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “by a processor” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  
Regarding Claim 4:
Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to method, which is directed to a process, one of the statutory category.
Step 2A Prong one Analysis:  The claim is directed to a computer product for generating neural network and updating middle layer. Each of the following limitations: 
wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L. 
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“by a processor”), the above limitations in the context of this claim encompass wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L (correspond to observation and evaluation with assistance of pen and paper; for example, middle nodes larger than 2 can be drawn on paper).  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “by a processor” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2016/0328388 A1) in view of Suganuma et al. “A Genetic Programming Approach to Designing Convolutional Neural Network Architectures”.
Regarding Claim 1:
Cao et al. teaches A method for generating a neural network, the method comprising (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” teaches generate neural network):
preparing, by a processor, a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes (Page 12 Column 11 “As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504” and Column 2 line 8-12 “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention” teaches neural network contain input, output and middle layer with each has one or more nodes by the processor);
Cao et al. doesn’t teach and generating, by the processor, a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.
However, Suganuma et al. teaches and generating, by the processor, a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks (Page 499 Section 3.2 Evolutionary Algorithm “we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator” and Page 501 Section 4.2 Experimental Setting “We have implemented our methods using the Chainer [34] (version 1.16.0) framework and run the experiments on the machines with 3.2GHz CPU, 32GB RAM, and two NVIDIA GeForce GTX 1080 (or two GTX 1070) GPUs”and Page 499 Figure 1, teaches evaluating middle nodes of the middle layers and Figure 1 teaches middle layer (white square in figure 1) containing one or more nodes, using CPU (correspond to processor) to run the experiment). 
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, and generating, by the processor, a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method.”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2016/0328388 A1) in view of Suganuma et al. “A Genetic Programming Approach to Designing Convolutional Neural Network Architectures" and further in view of Kim et al. (US 2016/003050 A1). 
Regarding Claim 2: 
Cao et al. in view of Suganuma et al. teaches The method as recited in claim 1.
Cao et al. further teach and wherein the generating of the new neural network comprises (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” Teaches generate neural network):
Suganuma et al. further teaches selecting one or more of the middle nodes of the N initial neural networks; and including the selected one or more middle nodes in the new middle layer of the new neural network (Page 500 Section 3.2 Evolutionary Algorithm “Select an elite individual from the set of P and C, and then replace P with the elite individual” and Page 499 Figure 1, as shown in figure 1 from the initial middle layer (correspond to white square box which is between I and O square box) select middle nodes and selected middle nodes are include in neural network).
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, selecting one or more of the middle nodes of the N initial neural networks; and including the selected one or more middle nodes in the new middle layer of the new neural network as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method.”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Cao in view of Suganuma does not explicitly teach wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1. 
However, Kim et al. teaches wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1 (Page 3 Paragraph 0076 “Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53” teaches initial neural networks wherein neural network more than 1). 
Cao et al. Suganuma et al. and Kim et al. are analogous art because they are directed to using neural networks in which a correlation between features is learned.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1 as taught by Kim et al. to the disclosed invention of Cao et al in view of Suganuma et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The image registration device 1 may perform image registration using a plurality of pre-trained artificial neural networks 50 (51,52, and 53). Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53, it is understood that one or more other exemplary embodiments are not limited thereto, and the number of pre-trained artificial neural networks may be greater or less than three” and “The first image and the second image have different features. Therefore, in order to extract features from the first image and the second image, the different artificial neural networks 51 and 52 may be used” (Kim et al. Page 3 Paragraph 0076 and Paragraph 0085).
Regarding Claim 3: 
Cao et al. in view of Suganuma et al. and further in view of Kim et al. The method as recited in claim 2.  
Suganuma et al. further teaches wherein the selecting of the one or more of the middle nodes of the N initial neural networks comprises (Page 500 Section 3.2 Evolutionary Algorithm “Select an elite individual from the set of P and C, and then replace P with the elite individual” and Page 499 Figure 1, as shown in figure 1 from the initial middle layer (correspond to white square box which is between I and O square box) select middle nodes and selected middle nodes are include in neural network):
and selecting at least one of the middle nodes in the middle layer (Page 500 Section 3.2 Evolutionary Algorithm   “(3) Train the λ CNNs represented by offsprings C in parallel, and assign the validation accuracies as the fitness. (4) Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C, and then replace P with the elite individual” and Page 499 Figure 1, as shown in figure 1 from the initial middle layer (correspond to white square box which is between I and O square box), best middle nodes picked)
such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes (Page 599 “not all of the nodes are connected to the output nodes. Node No. 5 on the left side of Figure 2 is an inactive node” and Page 499 – 500 Section 3.2 Evolutionary Algorithm “To efficiently use the computational resource, we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator until at least one active node changes for reproducing the candidate solution…Select an elite individual from the set of P and C, and then replace P with the elite individual. (6) Return to step 2 until a stopping criterion is satisfied.” and page 499 Fig 1. teaches connection between in output layer and middle layers (correspond to white square box which is between I and O square box as shown in figure 1) and apply mutation to active node (correspond to select middle node) which contribute to reproducing the candidate solution (correspond to output) greater than inactive node (correspond to non-selected middle node)).
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the selecting of the one or more of the middle nodes of the N initial neural networks… and selecting at least one of the middle nodes in the middle layer ….such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes  as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method.”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Kim et al. further teaches obtaining K different sets of training data, K being an integer more than 1 (Page 4 paragraph [0093] “In this manner, training data 41 and 42 used for learning of the first artificial neural network 51 and the second artificial neural network 52 are different. Even when the first artificial neural network 51 and the second artificial neural network 52 have the same structure, the connection strengths W11 to W14 of the first artificial neural network 51 and the connection strengths W21 to W24 of the second artificial neural network 52 are different” and Figure 1. teaches learning device (40) containing more than 1 set of training data (41, 42, 43));
performing supervised training on the N initial neural networks with each of the K different sets of training data (Page 7 Paragraph [0157] “The third artificial neural network 53 may have a multilayer perceptron structure. For example, as illustrated in FIG. 11, the third artificial neural network 53 may include a plurality of conversion layers L31 to L35” and Page 7 paragraph [0159] “converted connection strengths W31 to W36 of units are determined by supervised learning” and Figure 14 and Figure 1, teaches train neural networks (for example 53 in figure 1) using supervised learning with more than 1 training data (for example 43 in figure 1))
to obtain K training results for each of the N initial neural networks (Page 8 paragraph [0166-0167] “The learning device 40 performs multilayer learning of the artificial neural network 50 (operation S523)...... In the multilayer learning operation, the converted connection strengths W31 to W36 of the third artificial neural network 53 are adjusted” and Page 4 Paragraph [0093] “of updating the connection strengths W11 to W14 using training data 41 and 42 and” and “Page 4 paragraph [0093] “In this manner, training data 41 and 42 used for learning of the first artificial neural network51 and the second artificial neural network 52 are different” teaches multiple neural networks receive multiple training data);
of the N initial neural networks using the K training results (Page 4 paragraph [paragraph [0093] “In this manner, training data 41 and 42 used for learning of the first artificial neural network 51 and the second artificial neural network 52 are different. Even when the first artificial neural network 51 and the second artificial neural network 52 have the same structure, the connection strengths W11 to W14 of the first artificial neural network 51 and the connection strengths W21 to W24 of the second artificial neural network 52 are different” and Page 4 Paragraph [0093] “of updating the connection strengths W11 to W14 using training data 41 and 42” and Figure 1. teaches using training data update neural network connection).
Cao et al., Suganuma et al. and Kim et al. are analogous art because they are directed to using neural networks in which a correlation between features is learned.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, obtaining K different sets of training data, K being an integer more than 1; performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks ….. of the N initial neural networks using the K training results as taught by Kim et al. to the disclosed invention of Cao et al. in view of Suganuma et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The image registration device 1 may perform image registration using a plurality of pre-trained artificial neural networks 50 (51,52, and 53). Although FIG. 1 illustrates three artificial neural networks 51, 52, and 53, it is understood that one or more other exemplary embodiments are not limited thereto, and the number of pre-trained artificial neural networks may be greater or less than three” and “The first image and the second image have different features. Therefore, in order to extract features from the first image and the second image, the different artificial neural networks 51 and 52 may be used” (Kim et al. Page 3 Paragraph 0076 and Paragraph 0085).
Regarding claim 4: 
Cao et al. in view of Suganuma et al. and further in view of Kim et al. teaches The method as recited in claim 2.
Suganuma et al. further teaches wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L (Page 499 Figure 1. teaches initial middle layer (correspond to white square box which is between I and O square box) nodes larger than 2 and as shown new middle layers less than initial middle nodes).
 	Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2016/0328388 A1) in view of Suganuma et al. “A Genetic Programming Approach to Designing Convolutional Neural Network Architectures" and further in view of Kim et al. (US 2016/003050 A1) and Wang et al. "A Comparison among three neural networks for text classification".
Regarding Claim 5: 
Cao et al. in view of Suganuma et al. and further in view of Kim et al. The method as recited in claim 2.  
Cao et al. teaches  wherein the generating of the new neural network further comprises (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” teaches generate neural network).
Suganuma et al. further teaches such that middle nodes that are similar in relation to connections to the input nodes are avoided (Page 500 Section 3.2 Evolutionary Algorithm “Generate an initial individual at random as parent P, and train the CNN represented by P followed by assigning the validation accuracy as the fitness.......(4) Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C, and then replace P with the elite individual.” and Figure 2. teaches teach that mutated (dissimilar) nodes are selected, which means non-mutated (similar) nodes are not selected (avoided)). 
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, such that middle nodes that are similar in relation to connections to the input nodes are avoided as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method” (Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Cao in view of Suganuma and further in view of Kim does not explicitly teach performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes.
However, Wang et al. does teaches performing unsupervised training on the selected middle nodes (Page 2 Section 4.2 “are input to the first layer and fanned out to the hidden layer. ….. functions turn the input to output, adjusting the weight of the input to the hidden layer” and Page 3 Section 4.2 Training “first is unsupervised learning, which adjusts the weight vector between the input and hidden layer” teaches hidden nodes (middle nodes) updated using unsupervised training)
the unsupervised training 4 comprising biasing the middle nodes (Page 3 Section 4.2 Training “first is unsupervised learning, which adjusts the weight vector between the input and hidden layer” teaches unsupervised learning applied to the hidden nodes (middle nodes)).  
Cao et al., Suganuma et al., Kim et al. and Wang et al. are analogous art because they are directed to neural network which is used for solving classifying problems.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes as taught by Wang et al. to the disclosed invention of Cao et al. in view of Suganuma et al. and Kim et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to provide users “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”” and “The RBF network shows its quickness in training….RBF nodes can be joined with competitive nodes to constitute a Probabilistic network which is also used in solving classifying problems” (Wang et al., Page 2 Section 4.1 Structure and Page 4 Section 7 Conclusions).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2016/0328388 A1) in view of Suganuma et al. “A Genetic Programming Approach to Designing Convolutional Neural Network Architectures" and further in view of  Wang et al. "A Comparison among three neural networks for text classification".
Regarding Claim 6: 
Cao et al. in view of Suganuma et al. the method as recited in claim 1.  
Cao et al. further wherein the preparing of the plurality of initial neural networks comprises (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” teaches neural network contain input, output and middle layer with each has one or more nodes).  
obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks (Page 12 column 11-12 “provided inputs (for example, words, phrases, and/or documents)…….each input word or phrase is initially provided with an input vector which…..is randomly initialized. For longer inputs (such as documents), the input is divided into multiple parts, where each part includes its own vector representation” teaches input (initial neural network) provide own vector representations (conditions)).
Cao in view of Suganuma does not does not explicitly teach performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition; and performing supervised training of the output layer of each initial neural network using a set of training data. 
However, Wang et al. teaches  performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition (Page 3 Section 4.2 Training “first is unsupervised learning, which adjusts the weight vector between the input and hidden layer.” teaches unsupervised training performed between middle layer and input layer);
and performing supervised training of the output layer of each initial neural network using a set of training data (Page 3 Section 4.2 Training “The training of the RBF network should be divided into two processes……The other is supervised learning, which adjusts the weight vector between the hidden and output layer” teaches performing supervised training on initial output neural networks3P201703879US01PATENT).
Cao et al., Suganuma et al. and Wang et al. are analogous art because they are directed to neural network which is used for solving classifying problems.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition; and performing supervised training of the output layer of each initial neural network using a set of training data as taught by Wang et al. to the disclosed invention of Cao et al. in view of Suganuma et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”.” and “The RBF network shows its quickness in training….RBF nodes can be joined with competitive nodes to constitute a Probabilistic network which is also used in solving classifying problems” (Wang et al., Page 2 Section 4.1 Structure and Page 4 Section 7 Conclusions).
Regarding claim 7: 
Cao et al. in view of Suganuma et al. The method as recited in claim 1.
Cao et al. further teaches wherein the preparing of the plurality of initial neural networks comprises (Page 12 Column 11 “ As shown in FIG. 5, the neural network includes input layer 502, output layer 506, and hidden layers 504. In this embodiment, there may be between zero and “n” hidden layers, where “n” is a real number greater than or equal to one. Input layer 502, output layer 506, and each hidden layer 504 includes a plurality of nodes (or “neurons”), designed as 502 a through 502 n for input layer 502, 506-1 a through 506-1 n for pseudo labels portion 508 of output layer 506, 506-2 a through 506-2 n for actual labels portion 510 of output layer 506, 504 a-a through 504 a-n for the first hidden layer 504, and 504 n-a through 504 n-n for the last hidden layer 504.” teaches neural network contain input, output and middle layer with each has one or more nodes):
obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks (Page 12 column 11-12 “provided inputs (for example, words, phrases, and/or documents)…….each input word or phrase is initially provided with an input vector which…..is randomly initialized. For longer inputs (such as documents), the input is divided into multiple parts, where each part includes its own vector representation” teaches input (initial neural network) provide own vector representations (conditions)). 
Suganuma et al. further teaches and selecting N initial neural networks from among the M candidate neural networks using the performances (Page 500 Section 3.2 Evolutionary Algorithm “(3) Train the λ CNNs represented by offsprings C in parallel, and assign the validation accuracies as the fitness. (4) Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C, and then replace P with the elite individual.” teaches best middle nodes picked after training result),
N being an integer larger than 1 and smaller than M (Page 499 Figure 1 teaches initial neural nodes more than 1 and less than candidate neural network). 
Cao et al. and Suganuma et al. are analogous art because they are directed to classification using neural network.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, and selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M as taught by Suganuma et al. to the disclosed invention of Cao et al. 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Our method directly encodes the CNN architectures based on CGP [8, 21, 22] and uses the highly functional modules as the node functions. The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture. Then, the architecture is optimized to maximize the validation accuracy by the evolutionary algorithm. Figure 1 illustrates an overview of our method.”(Suganuma et al., Page 498 Section 3 Cnn Architecture Design Using Cartesian Genetic Programming).
Cao in view of Suganuma does not explicitly teach performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition; performing supervised training of the output layer of each candidate neural network using a set of training data; evaluating a performance of each candidate neural network.
However, Wang et al. teaches performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition (Page 3 Section 4.2 Training “first is unsupervised learning, which adjusts the weight vector between the input and hidden layer.” teaches unsupervised training performed between middle layer and input layer);
performing supervised training of the output layer of each candidate neural network using a set of training data; evaluating a performance of each candidate neural network (Page 3 Section 4.2 Training “The training of the RBF network should be divided into two processes……The other is supervised learning, which adjusts the weight vector between the hidden and output layer.” teaches performing supervised training on initial neural network and update the weight using supervised learning).
   	Cao et al. Suganuma et al. and Wang et al. are analogous art because they are directed to neural network which is used for solving classifying problems.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition; performing supervised training of the output layer of each candidate neural network using a set of training data; evaluating a performance of each candidate neural network as taught by Wang et al. to the disclosed invention of Cao et al. in view of Suganuma et al.  
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “network is a three-layer feed-forward neural network, between the input and the output layers there is a “hidden layer”.” and “The RBF network shows its quickness in training….RBF nodes can be joined with competitive nodes to constitute a Probabilistic network which is also used in solving classifying problems” (Wang et al., Page 2 Section 4.1 Structure and Page 4 Section 7 Conclusions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOKESHA G PATEL/Examiner, Art Unit 4193                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125